Name: 2004/700/EC:Commission Decision of 13 October 2004 amending Decision 2004/280/EC laying down transitional measures for the marketing of certain products of animal origin obtained in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (notified under document number C(2004) 3729)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  marketing;  health;  European construction;  trade policy
 Date Published: 2004-10-19; 2005-10-12

 19.10.2004 EN Official Journal of the European Union L 318/21 COMMISSION DECISION of 13 October 2004 amending Decision 2004/280/EC laying down transitional measures for the marketing of certain products of animal origin obtained in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (notified under document number C(2004) 3729) (Text with EEA relevance) (2004/700/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 42 thereof, Whereas: (1) From 1 May 2004, products of animal origin obtained in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (the new Member States), had to be placed on the market in compliance with the relevant Community rules in particular as regards the structure of and hygiene in establishments and the control and the health marking of the products. (2) Certain of those products of animal origin obtained in the new Member States before the date of Accession were in stock at that date. However, those products of animal origin may not comply with all the Community veterinary requirements. (3) Commission Decision 2004/280/EC of 19 March 2004 laying down transitional measures for the marketing of certain products of animal origin obtained in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1) entered into force on 1 May 2004. (4) Decision 2004/280/EC authorises, until 31 December 2004, the placing on the market in the new Member State of origin, of products referred to in that Decision, provided that they bear the national mark prescribed in that new Member State before 1 May 2004 for products of animal origin fit for human consumption. (5) Decision 2004/280/EC authorises, until 31 August 2004, the trade in products referred to in that Decision which are obtained in establishments authorised to export to the Community. (6) Decision 2004/280/EC authorises, until 31 December 2004, the use of stocks of preprinted wrapping and packaging material and labels bearing the mark prescribed in the new Member State of origin before 1 May 2004 for products of animal origin fit for human consumption, for the placing on the domestic market as provided for in that Decision. (7) The Czech Republic, Hungary and Poland have indicated that certain products of animal origin with a long shelf life, and which do not present a risk to consumers, are still in stock and will not have been sold by 31 December 2004. It is appropriate therefore to further extend the time limits provided for in Decision 2004/280/EC. (8) On 15 July 2004 the Standing Committee on the Food Chain and Animal Health was consulted and no Member State was opposed to the possible extension of the time limits provided for in Decision 2004/280/EC. (9) Decision 2004/280/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/280/EC is amended as follows: (a) In Article 2(1), the date 31 December 2004 is replaced by the date 30 April 2005. (b) In the introductory phrase of Article 3, the date 31 August 2004 is replaced by the date 30 April 2005. (c) In Article 4, the date 31 December 2004 is replaced by the date 30 April 2005. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 87, 25.3.2004, p. 60.